Citation Nr: 1022813	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-12 047	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for bilateral leg cramps. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision, and the case was 
referred to the Board for appellate review.  

In his Substantive Appeal (VA Form 9) in April 2007, the 
Veteran requested a hearing before a Veterans Law Judge 
(VLJ).  However, in December 2009, the Veteran withdrew that 
request for a hearing.  Accordingly, his request has been 
withdrawn.  38 C.F.R. § 20.704(e) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
bilateral leg cramps.  The Board finds that additional 
development is necessary with respect to this claim.  
Accordingly, further appellate consideration will be deferred 
and the claim is remanded to the RO/AMC for further action as 
described below.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service, or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

The Veteran's service treatment records indicate that he 
reported nocturnal leg cramps in December 1965 as part of his 
medical history.  In addition, during his separation 
examination in August 1968 the Veteran indicated having 
occasional cramps in his legs.  In addition, post-service 
treatment records have been presented indicating that the 
Veteran reported and was treated for muscle cramps in his 
legs.  Finally, the Board notes that to date, the Veteran has 
not been afforded a VA examination in connection with his 
claim.

The evidence of record is insufficient for the Board to 
render a decision on the claim for service connection for 
bilateral leg cramps.  Additional development of the medical 
evidence and adjudication on these bases is therefore 
indicated.  The above considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examination where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993). 

In addition, as the claim is being remanded, the Board 
observes that the Veteran may not have been provided with a 
sufficient notice that complied with the Veterans Claims 
Assistance Act (VCAA).  Therefore, the RO should provide the 
Veteran with complete VCAA notification.

For the reasons stated above, and in order to give the 
Veteran every consideration with respect to the present 
appeal, further development of the case is necessary.  This 
case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with an appropriate notice compliant with 
the VCAA.  The Veteran should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.

2.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his bilateral leg cramps 
since February 2010.  If the Veteran 
indicates that he has received any 
treatment or evaluation, the RO/AMC should 
obtain and associate those records with 
the claims file.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
severity of his claimed bilateral leg 
cramps.  The claims folder should be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner is requested to identify the 
Veteran's condition and determine whether 
that condition clearly and unmistakably 
preexisted the Veteran's military service.  

If it is determined that the Veteran had a 
preexisting bilateral leg cramp condition, 
the examiner should determine whether that 
condition permanently increased in 
severity during the Veteran's period of 
service.  If the examiner determines that 
such an increase did occur, he must state 
whether it was due to the natural 
progression of the disease or, if not, due 
to aggravation of the disorder by service.  

If the examiner determines that the 
condition did not pre-exist the Veteran's 
service, the examiner must determine 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the current condition is 
etiologically related to service.  A 
rationale for all opinions offered should 
be included in the report provided.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note:  "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.  

4.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


